                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE

 DIVERSE MEDICAL                                       )
 MANAGEMENT, INC., and AZZAM                           )
 MEDICAL SERVICES, LLC,                                )
                                                       )
          Plaintiffs,                                  )
                                                       )
 v.                                                    )       Case No: 19-CV-00046
                                                       )       JURY DEMAND
 PLATINUM GROUP USA, INC.,                             )
 AMER RUSTOM, MICHAEL LEWITT, )
 AMERICORE HEALTH, LLC,                                )
 GRANT WHITE, and JAMES B. BIDEN, )
                                                       )
          Defendants.                                  )
 ------------------------------------------------------)
 PLATINUM GROUP USA, INC.,                             )
                                                       )
          Counterclaim Plaintiff,                      )
 v.                                                    )
                                                       )
 DIVERSE MEDICAL MANAGEMENT, )
 INC., MICHAEL FREY, NATALIE                           )
 FREY, AND MOHANNAD AZZAM,                             )
                                                       )
          Counterclaim Defendants.                     )
                                                       )
 ____________________________________)
                                                       )
 AMERICORE HEALTH, and GRANT )
 WHITE                                                 )
                                                       )
          Counterclaim Plaintiffs,                     )
                                                       )
 v.                                                    )
                                                       )
 DIVERSE MEDICAL MANAGEMENT, )
 INC., and MICHAEL FREY                                )
                                                       )
          Counterclaim Defendants.                     )




 02545857                                                  1

Case 4:19-cv-00046-CLC-CHS Document 80 Filed 03/03/20 Page 1 of 4 PageID #: 869
                        AMENDED1 MOTION FOR VOLUNTARY DISMISSAL

            Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs Diverse

 Medical Management, Inc. and Azzam Medical Services, LLC, request that this Court dismiss

 Defendant Grant White in his individual capacity with respect to all of Diverse Medical

 Management, Inc. and Azzam Medical Services, LLC’s claims against Grant White contained in

 the First Amended Complaint. (Dkt. No. 8).

            As grounds, Plaintiffs Diverse Medical Management, Inc. and Azzam Medical Services,

 LLC, and Defendant Grant White have entered into a confidential Mutual Settlement Agreement

 and Release. As part of that agreement, Defendant Grant White will be filing a separate voluntary

 dismissal pursuant to Rule 41(a)(2), either pro se or through newly retained counsel. All other

 claims remain unresolved. Each of the settling parties shall pay its own attorneys’ fees, costs, and

 expenses.

            Resultingly, Defendant Grant White should be dismissed from the lawsuit.




 1
     Plaintiffs submit this Amended Motion for Voluntary Dismissal as requested by certain defendants.

 02545857                                                  2

Case 4:19-cv-00046-CLC-CHS Document 80 Filed 03/03/20 Page 2 of 4 PageID #: 870
                                           Respectfully submitted,



                                           /s/ Robert A. Peal
                                           Robert A. Peal
                                           Mark W. Lenihan
                                           SIMS|FUNK, PLC
                                           3322 West End Avenue, Suite #200
                                           Nashville, TN 37203
                                           (615) 292-9335
                                           rpeal@simsfunk.com
                                           mlenihan@simsfunk.com

                                           Counsel for Plaintiffs and Counter
                                           Defendants




 02545857                              3

Case 4:19-cv-00046-CLC-CHS Document 80 Filed 03/03/20 Page 3 of 4 PageID #: 871
                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 3, 2020, a true and exact copy of the foregoing was served
 on the following via email and/or the Court’s CM/ECF system:

 David R Smith
 Law Office of David Randolph Smith and Associates
 1913 21st Avenue South
 Nashville, TN 37212
 615-742-1775
 Fax: 615-742-1223
 drs@drslawfirm.com

 Jared A. Cox (KBA # 92523)
 Aaron W. Marcus (KBA # 96178)
 DENTONS BINGHAM GREENEBAUM LLP
 101 S. 5th Street
 3500 PNC Tower
 Louisville, Kentucky 40202
 (502) 587-3543
 jared.cox@dentons.com
 aaron.marcus@dentons.com


                                                         /s/ Robert A. Peal




 02545857                                        4

Case 4:19-cv-00046-CLC-CHS Document 80 Filed 03/03/20 Page 4 of 4 PageID #: 872
